DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajevic et al. (US 2019/0291956) in view of Ramezani et al. (US 2017/0334649).
 	Pajevic shows a mobile robot 10/12 with a powered roller conveyor 110 installed on the top thereof to provide robotic transport of a payload (see figure 6).  The roller conveyor may be mounted on a turntable that must inherently include some form or riser assembly and actuator that lifts turntable and the roller conveyor mounted thereon to adjust the height of the roller conveyor above the mobile robot (see paragraphs 0032 an d 0037).  In operation, roller conveyor moves the payload toward a front or a back side of the roller conveyor by driving all the roller sin the same direction.  The rollers include a leading roller positioned nearest to a front side of the roller conveyor and a secondary roller positioned adjacent to and immediately behind the leading roller.  The leading and secondary rollers have respective leading and secondary roller lengths. As described above, Pajevic shows much of the structure required by 
 	Ramezani shows a roller conveyor 10 with a plurality of auxiliary rollers 16 in a conveying plane and a motorized roller 32 that may be either below the conveying plane (see figures 2-3) or in the conveying plane (see figures 10-11).  The auxiliary rollers are adjacent to and behind the motorized roller.  The rollers 16/32 are configured to move a payload toward the front or back side of the conveyor by being driven in the same direction by the motorized roller 32.  The motorized roller includes a motor 30 configured to cause the motorized roller to rotate.  A hybrid power transmission drives the rollers by coupling the motorized roller to at least one of the one or more auxiliary rollers via poly-V belts and/or O-ring belts (see paragraph 0036). The hybrid power transmission may be characterized as using at least two power transmission methods in different ways.  For example, the power transmission may be done by directly driving the auxiliary rollers 16 adjacent to the motorized roller and indirectly driving the auxiliary rollers further away from the motorized roller (the two ways being directly and indirectly driving the rollers) .  Alternatively, the power transmission may be done by driving some of the auxiliary rollers via the poly-V belts looped around the end region 26 of the motorized roller and driving some of the auxiliary rollers via O-ring belts looped around the indented portions of the motorized roller 32 located more centrally on the roller.  One of the auxiliary rollers may be viewed as forming a leading roller positioned nearest to a front side of the roller conveyor (see the roller 16 furthest to the right in figures 2 or 10).  A roller 16 between the motorized roller and the leading roller secondary roller positioned adjacent to and immediately behind the leading roller forms a secondary roller having a secondary roller length. 
 	Ramezani teaches that the belt couplings provide an advantageous means of driving a plurality of rollers in the same direction with the same torque and that different types of transmission couplings may be used in a single roller system depending on factors understood by on of ordinary skill in the art (see paragraphs  0035-0036).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the drive arrangement of Ramezani to drive the rollers of the roller conveyor 110 of Pajevic to drive the rollers in the same direction with the same torque and to use different types of couplings including poly-v and O-ring belts according to the teachings of Ramezani. When this is done, the resulting apparatus would have all the structure required by claims 1-19.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajevic et al. in view of Ramezani et al. and further in view of CN 108945950.
 	In regard to the backstop of claims 20-21, it should be noted that the Chinese document shows a roller conveyor 10 connected to a mobile robot 17 that employs a backstop 19 at the back side of the conveyor to stop motion of the payload toward the back side of the conveyor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the roller conveyor of Pajevic and Ramezani with a backstop in order to stop motion of the payload toward the back side of the conveyor according to the teachings of the Chinese document.  When this is done, the resulting apparatus would have all the structure required by claims 1-21.
Allowable Subject Matter
Claims 22-59 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651